Citation Nr: 1732532	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.

2. Entitlement to service connection for memory loss, including as residual to head injury.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision the RO denied service connection for residuals of head trauma, to include memory loss. The RO also denied a TDIU.

In March 2011 the Veteran had a Travel Board hearing, held at the RO, before a Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In September 2011 and again in August 2013 the Board remanded the case to the RO for additional development and adjudicative action.

In September 2016 the Board remanded the case to give the Veteran an opportunity to have a new Board hearing, as the VLJ who presided over the 2011 hearing no longer works for the Board.  In December 2016 the Veteran had a new Travel Board hearing, before the undersigned VLJ. A transcript of that hearing is of record.

In order to best effectuate the Veteran's interests, the Board has recharacterized the issue of service connection for residuals of head trauma to include memory loss as separate issues.


FINDINGS OF FACT

1. The Veteran's injuries in a fall during service in 1987 included head injury.

2. The Veteran's memory impairment had onset during service and continued after service. 

3. The Veteran's impairment of memory and other cognitive functions is related to his service-connected depressive disorder.

4. The combined effects of the Veteran's service-connected disabilities, including his back disability, migraines, disabilities of the right ankle and leg, and depressive disorder, make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The Veteran incurred a head injury during his service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The Veteran's impairment of memory and other cognitive dysfunction was incurred in service, or is caused by his service-connected depressive disorder. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016).

3. The combined ratings and effects of the Veteran's service-connected disabilities meet the criteria for a total disability rating based on individual unemployability. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2000 through 2011. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the March 2011 and December 2016 Board hearings, the VLJs fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of either hearing. The Board therefore finds that the VLJs who conducted the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during either hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2011, 2013, and 2016 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Head Injury and Memory Loss

During the Veteran's service he was hospitalized following a fall in May 1987. He was treated for injuries of his back and right ankle. Service connection has been established for disabilities of his back and right ankle. Service connection also has been established for migraine headaches and a depressive disorder. The Veteran contends that his injuries in the 1987 fall included head injury. He contends that after that fall he experienced memory loss that began during service and continued after service. He asserts that his service records reflect that he developed memory problems during service, after the 1987 fall.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Neither head injury nor memory loss is among the conditions listed in 38 C.F.R. § 3.309(a).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran completed a medical history in December 1982 for entrance into service. He reported that at age four his head went through a window and he sustained a laceration of his scalp. On medical examination at that time the examiner observed a two inch scar in the right parietal area. The examiner checked normal for the condition of his head and scalp and for his psychiatric condition. In a February 1983 medical history the Veteran checked no for any history of head injury or of loss of memory or amnesia. On examination in February 1983 the examiner indicated that there were no changes in marks and scars. The examiner checked normal for the condition of his head and his psychiatric condition.

In a January 1987 medical history the Veteran checked no for any history of head injury or of loss of memory or amnesia. On examination in January 1987 the examiner checked normal for the condition of his head and his psychiatric condition.

In May 1987 the Veteran was hospitalized following a fall from a ledge onto an uneven surface. On admission his head appeared normal and his pupils were equal, round, and reactive to light. He reported pain in his right ankle and in his back. Clinicians found fractures of the right ankle and heel and a compression fracture of the L2 vertebra, and transferred him to another hospital for further orthopedic care. A clinician reported that on the first two days in the second hospital he had some "bizarre behavior," in the form of filming hospital patients and staff, reportedly to document complaints, fraud, waste, and abuse. He was told to stop filming and he stopped. A clinician reported that the remainder of his behavior in the hospital was normal, and that no psychiatric consultation was obtained. After discharge from the second hospital he received further outpatient treatment.

In medical histories in January 1988 and April 1988 the Veteran checked no for any history of head injury or of loss of memory or amnesia. In January he checked no, but in April he checked yes, for history of frequent or severe headache. On examination in December 1988 the examiner checked normal for the condition of his head and for his neurologic and psychiatric conditions. In a December 1989 medical history the Veteran checked yes for a history of head injury. On examination in December 1989 the examiner noted scars at the occipital area of the scalp.

In a February 1992 medical history the Veteran checked yes for a history of loss of memory or amnesia. A clinician noted his reports of forgetfulness in the past few weeks or months. The Veteran indicated that he could not remember facts and that he had difficulty keeping up. The clinician noted that there was no history of cranial injury or loss of consciousness, but that there was a history of laceration of the scalp. The clinician found no symptoms of neurological disorder. In a February 1993 medical history the Veteran checked no for any history of head injury and yes for history of loss of memory or amnesia. A clinician stated that the Veteran had no significant memory loss. On medical examination in February 1993 the examiner checked normal for the Veteran's psychiatric condition. The examiner noted a mark or scar on the back right side of the Veteran's head.

In a June 1993 medical history for separation from service the Veteran again checked no for any history of head injury and yes for history of loss of memory or amnesia. The notes section reflected a report of a tendency to forget. On the June 1993 separation examination the examiner checked normal for the Veteran's psychiatric condition. In outpatient treatment later in June 1993 a clinician noted that the Veteran had excessive worry, and that his memory loss was possibly due to his headaches.

The claims file contains the Veteran's service personnel records, including performance and evaluation reports. In evaluations of his service duties, in 1984 through 1986 he was evaluated as successful, good, and qualified. In 1987 through 1993 he was evaluated as good, very good, and qualified. On evaluations in 1990, 1991, and 1993, he was found to be qualified, but to have lacked detailed knowledge in one or more areas. His performance record shows that from 1984 to 1986 he received knowledge ratings of 3.6 to 3.8 and overall ratings of 3.8 (apparently on a scale of 0 to 4). From 1987 to 1993 he received knowledge ratings of 3.8 to 4.0 and overall ratings of 3.8 to 4.0.

In a statement that VA received in December 1993, a person who reported having known the Veteran for four years wrote that the Veteran had complained of problems with his memory, such as remembering where he had placed things a few days earlier.

On VA medical examination in December 1993 the Veteran reported that in 1987 he fell and sustained injuries of his back, pelvis, and right ankle. He related a history of headaches and sinus problems. Skull series x-rays were negative for any abnormality.

In June 1995 the Veteran had a hearing at the RO before a hearing officer. The Veteran stated that during service he began to have headaches about a year after he fell and sustained injuries. When asked he stated that he could not recall having hit his head in that fall. He noted that after the fall he had severe back and ankle pain. He indicated that when he fell he landed on his right foot and then on his back. He reported that in 1992 and 1993 he noticed increasing problems with his memory.

In VA treatment in October 1995 and May 1996 the Veteran reported having chronic headaches and decreased memory, both with onset after trauma in the 1987 fall. On testing a physician found decreased memory, which the physician characterized as status post trauma.

In VA treatment of the Veteran in November 1998 it was reported that testing showed impairment of verbal memory. In June 2000 neuropsychiatric evaluation revealed decreased short term memory. 

In November 2000 the Veteran sought service connection for memory loss.

Records of VA treatment of the Veteran in 2001 and 2002 contain notations of memory difficulties documented by neuropsychiatric tests. In July and November 2001 the Veteran reported progressive short term memory loss since head injury in 1987. In November 2001 a neurologist found evidence of difficulty with attention and concentration. The neurologist expressed the opinion that it is possible that he suffered some memory loss from a remote head injury. The neurologist noted that head injury would not produce progressive memory loss. The neurologist expressed the opinion that much of his concentration and attention difficulties might be secondary to depression. In January 2002 the Veteran reported chronic headaches and a history of problems with his short term memory. A physician noted that the memory problems were possibly due to depression. On MRI in January 2002, the Veteran's brain appeared generally within normal limits. On a VA neuropsychological assessment in April 2002, testing showed improved memory function. The evaluating psychologist called for additional testing to help determine whether his cognitive difficulties reflected affective processes rather than a 

neuropathological etiology due to past traumatic brain injury (TBI). Later in April 2002 the consulting neurologist reported having reviewed test results. The neurologist noted that the Veteran's memory problems were static and not progressive. The neurologist expressed the opinion that, as his memory difficulties began after his head injury, the head injury was most likely the etiology of the cognitive problems. The neurologist stated that underlying depression or anxiety also could exacerbate memory problems. In a psychology consultation in October 2002 a psychologist found that the Veteran had a mood disorder.

In April 2004 the Veteran had a hearing at the RO before a Decision Review Officer (DRO). The Veteran reported that he had memory impairment that began after the 1987 fall. He stated that, after he fell, his next awareness was of being on the ground with people around him, so he concluded that he lost consciousness for an unknown period of time. He reported that he received treatment for severe back injury that he sustained in the fall. He stated that no headaches or memory problems were obvious immediately after the fall. He reported that after the fall he gradually noticed difficulty remembering things. He noted that service evaluation reports reflect that after the fall he developed difficulty remembering things.

In private neuropsychological testing of the Veteran in March 2005 the examiner found that the Veteran's memory function was relatively intact but mildly impaired. The examiner found evidence of learning inefficiency that gave the impression of greater memory impairment.

In the report of a December 2006 MRI, a private practitioner found that the Veteran's brain appeared normal.

In September 2007 the Veteran wrote that his memory problems began only after his 1987 fall. In February 2008 his sister-in-law wrote that she noticed a decline in his memory over the preceding three or four years. A friend of the Veteran wrote that he or she had noticed over the years that the Veteran was very forgetful. In May 2008 the Veteran wrote that during his service he noticed and reported memory problems, and that those problems continued through the present. He asserted that he has learning problems that are intertwined with his memory problems.

On testing in a VA psychological examination in May 2008 the Veteran's remote, recent, and immediate memory were each normal.

In the March 2011 Board hearing the Veteran stated that in his 1987 fall he stepped backward off of a ledge and fell about sixteen to eighteen feet. He indicated that after the fall he awakened with severe pain in his back and right ankle. He asserted through his representative that the direction and distance he fell made it likely that his head also struck the ground. The Veteran noted that while he was still in service he experienced and reported headaches.

On a VA TBI examination in November 2011, the Veteran expressed his belief that in the 1987 fall he lost consciousness, because after the fall his next awareness was seeing people around him. He reported that, beginning at least a year after the fall, he noticed memory problems. He indicated that the memory problems continued and worsened over time. The examiner reported having reviewed the Veteran's claims file. The examiner marked that the Veteran had a TBI in 1987. The examiner found that the Veteran had normal memory functioning. The examiner discussed records including April 2002 test results showing no decline in memory functioning compared to an earlier test. The examiner expressed the opinion that the evidence did not suggest that the Veteran definitely had a TBI in service, including in the 1987 fall. The examiner opined that, even if there was a TBI, there were no residual effects from it. He opined that the memory problems reported as starting more than a year after the fall were not related to a TBI. He concluded that the Veteran's reported memory problems were not related to a TBI.

On a VA mental disorders examination in November 2011, the issues the Veteran reported included memory impairment. The examiner noted symptoms of depression, anxiety, and sleep impairment. On testing the Veteran had full immediate recall and partial short term recall. The examiner listed diagnoses of depressive disorder and alcohol dependence.

The VA Appeals Management Center sought additional medical opinion for clarification of unresolved questions, including the likelihood that the Veteran had TBI and that any TBI is related to his fall in service. In a November 2012 medical opinion, a physician noted that the Veteran's fall in service in 1987 caused serious injuries including ankle, foot, and vertebra fractures. The physician opined that, even though clinicians who treated him in service did not specifically diagnose loss of consciousness and concussion, "it would be unreasonable to assume that he did not experience head injury from the fall." The physician also noted that the physician who performed the November 2011 TBI examination essentially diagnosed that a TBI occurred in the fall during service. The physician also noted that later in service the Veteran reported headaches and memory loss. The physician's opinion at least equivocally supports the occurrence of a head injury in the fall during service. The physician went on to comment that a question remained as to whether the Veteran's current reported memory problems are related to a TBI or to his service-connected depression.

In a March 2014 letter the Veteran reasserted that he perceives, and clinicians have found, that he has significant memory impairment.

In a VA TBI examination in December 2014 the examiner provided the opinion that any memory problems or other cognitive problems the Veteran currently had were part of a mental disorder, and were not residual to any TBI during service. The examiner concluded that the Veteran had no current residuals of a TBI, and that any TBI had resolved. 

In a VA mental disorders examination in December 2014 the examining psychologist stated that she could not, without resorting to speculation, opine as to the likelihood that the Veteran's memory impairment is related to his depressive disorder.

In the December 2016 Board hearing the Veteran stated that he began to notice memory problems after the 1987 fall, while he was still in service. He referred to records of treatment mentioning bizarre behavior after the fall, and asserted that the bizarre behavior then is consistent with having sustained head injury in the fall. He contended that his current mental problems began after the fall, but before separation from service.

The Veteran essentially contends that in the 1987 fall that produced back and ankle injuries he also sustained head injury. Records from soon after the fall forward indicate that he landed on his feet and then fell onto his back. There is conflicting evidence and opinion as to the likelihood that his head struck the ground. After the fall and later in service the Veteran did not report having hit his head in the fall, and clinicians did not find evidence of head injury. Among clinicians who later considered the history and medical records, the persuasive weight of the evidence supporting the occurrence of a head injury in service is at least approximately balanced with the evidence against such a history.

The record reflects considerable disagreement as to the likelihood that head injury in service caused the Veteran's current memory and cognitive problems. The Veteran contends that during service he began to experience difficulty remembering things, and that his memory problems continued after service through the present. His service treatment records document his complaints of problems with his memory. More recently, he has asserted that his performance records show problems with knowledge in the later years of his service. His knowledge and overall ratings did not decrease over the course of his service, but later reports contain findings that he lacked detailed knowledge. The performance reports at least suggest the onset of memory or cognitive difficulties during service, though do not demonstrate such history with any certainty.

After the Veteran's 1993 separation from service, evidence from late 1993 and from 1995 and 1996 reflects his ongoing complaints of memory impairment. That evidence supports continuity of his perceived memory problems. Testing in 1995 showed memory impairment. In further testing over the years clinicians sometimes, but not always, found objective evidence of memory impairment. Some clinicians indicated that his difficulty with mental tasks is better characterized as impairment of concentration, attention, and/or learning, rather than memory impairment. Several clinicians have found some likelihood that his memory and/or other cognitive impairments are caused or aggravated by his depressive disorder, which is service connected. Considering the evidence supporting continuity from service forward, and the evidence supporting secondary service connection, it is at least as likely as not that the Veteran's memory and cognitive impairments had onset in service, or were caused by his service-connected depressive disorder.

TDIU

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a). A finding of entitlement to TDIU is dependent upon consideration of the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16. If there is only one disability, it must be ratable at 60 percent or more. If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling. 38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include residuals of a vertebra fracture, rated at 40 percent, migraine headaches, rated at 30 percent, depressive disorder, rated at 30 percent, hemorrhoids, rated at 20 percent, sciatic nerve radiculopathy of the right lower extremity (RLE), rated at 20 percent, femoral nerve radiculopathy of the RLE, rated at 20 percent, residuals of right ankle fracture, rated at 10 percent, gastritis, rated at 10 percent, and left eye pterygium, rated at 10 percent. He also has service-connected residuals of right calcaneus fracture, right ear hearing loss, residuals of left elbow surgery, and allergic rhinitis, each rated at 0 percent. In the present decision, above, the Board has granted service connection for head injury and for memory loss. The RO will assign ratings for those disabilities. The combined rating for the disabilities that have been rated is 90 percent, and one condition is rated at 40 percent. The ratings thus meet the criteria for a TDIU. A TDIU is warranted if the combined effects of his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

In a April 1993 letter, a prospective employer informed the Veteran that, because a back x-ray showed a fracture of a vertebra, they would not advance his application for employment as a correctional officer.

In a September 1994 letter, two members of the Veteran's family stated that, since he sustained back and knee injuries, he tired easily, could not work as well in jobs that required bending or stooping, and could not sit very long in some chairs without his back bothering him.

In the June 1995 RO hearing the Veteran indicated that his low back disability made it difficult to perform any physically demanding tasks, and that he had increased pain after any such task. He stated that he had been refused jobs because of his back disorder. He reported that presently he was employed, but was limited to sedentary duties. He stated that approximately every three months he had very severe headaches. 

On VA examination in July 1995, the Veteran reported almost continuous low back pain that was aggravated by bending, lifting, or prolonged sitting or standing. Records of VA treatment of the Veteran in 1996 through 2015 reflect treatment for musculoskeletal pain, neuropathic pain, a mood disorder, a stomach disorder, an eye disorder, and upper respiratory conditions, as well as heart disease and a prostate condition.

In the April 2004 DRO hearing the Veteran reported that his back disability made him unable to exercise, bend, or lift heavy objects. He stated that any heavy physical activity caused exacerbation of back pain that laid him up for two or three days. He reported that he wore a back brace almost every day at work. He stated that he used a cane because his ankle sometimes gave out. He related that his job was mainly sedentary. He stated that the manifestations of his hemorrhoids included ongoing fecal leakage.

In September 2006, private occupational medicine specialist T. W. K., M.D., wrote that the Veteran's claim for disability benefits related to his present employment was based on disability sustained from injury in 1987, during his Navy service.

In June 2007 the Veteran requested benefits based on unemployability. He stated that recently he was terminated from his employment because of his service-connected back condition.

In September 2007 the Veteran wrote that back problems and dizzy spells had led him to become unemployed. He stated that his back problems made him unable to perform or obtain any kind of work, and often made it difficult to even get out of bed. He stated that his former employer resisted paying disability benefits because his back disability began with injury during his Navy service. In February 2008 he again noted that his service-connected back disability caused him to be fired from his most recent job.

On VA examinations in February 2008 the Veteran reported constant low back pain. He reported that, due to his back and ankle disabilities, he used a cane and sometimes used a lumbar brace. He stated that several times a week he had flare-ups of more severe back pain that lasted for hours. He related that during flare-ups he had to stay in bed and could not do anything. He reported that he became unemployed because he could not perform his duties. He stated that he had prostrating migraine headaches that occurred more than once per month and lasted one to three hours. An examiner observed that the Veteran walked slowly, using a cane and favoring his right lower extremity. An examiner found that the Veteran's back disability had significant effects on his usual occupation. An examiner noted that during migraine attacks the Veteran was unable to function and would miss or leave work.

On VA examination in May 2008, the Veteran reported having two to three severe migraines per week, some of them prostrating. In VA treatment in October 2008, he reported chronic low back pain and recent exacerbation of right ankle pain. He indicated that had been unemployed for about a year, and had last worked as a clerk at a sheriff's office.

In the March 2011 Board hearing, the Veteran reported that he had migraines one to three times a week, lasting from an hour to half a day. He stated that during those migraines it was best to lay down. He indicated that a manifestation of his depressive disorder was difficulty sleeping. He stated that his back disorder made him unable to work. He reported that he had not worked since the end, in 2007, of his sedentary job at a sheriff's office. He indicated that his last job ended partly because his back problems made him unable to perform his duties, and partly because his depressive disorder was manifested by problems getting along with people. He stated that his back disability and the medications required to treat it kept potential employers from hiring him. He indicated that his depression and migraines also interfered with his ability to work.

In April 2013 private vocational consultant S. B., Rh.D., reviewed the Veteran's medical records and records from his VA claims file. Dr. B. noted that the Veteran left employment in 2007 because of back pain, leg pain, and headaches. She found that the Veteran's back pain made him unable to perform more than sedentary tasks most days. She concluded that, during flare-ups of more severe back pain several times per week, he was incapacitated for any activity. She found that his right leg disability limited him to a slow, deliberate gait, and caused him to require a cane for support. She found that several days per month he was incapacitated by migraines. She stated that his depressive disorder limited his abilities to sustain work on tasks and to interact with others appropriately. She concluded that the combined effects of his back disability and migraines were sufficient to make him totally unable to work.

In the Veteran's July 2014 TDIU claim he stated that, from November 1993 to July 2007, he worked 40 hours per week as a corrections officer at a sheriff's office.

In July 2015 the Veteran had another hearing before a hearing officer at the RO. He noted that in 1993 a potential employer initially refused to hire him because of his back disability. He stated that ultimately he obtained a sedentary job. He reported that he worked until 2007, when he was fired because his back disability made him unable to perform even that sedentary job. He reported that he sought other sedentary employment in 2013, but was rejected because of his back disability. He asserted that his back disability alone, without consideration of any heart problems, was enough to keep him from obtaining employment.

On VA examination in September 2015 the Veteran reported that from 1993 to 2007 he was employed in sedentary duties. He stated that he was fired for health and safety reasons related to his back disability and dizzy spells. He related that from 2008 forward he had not been able to get a job. The examiner concluded that the Veteran's service-connected back disability decreased the range of motion and strength of his back, and made him unable to stand or walk for prolonged periods, and unable to climb, bend, stoop, or crawl. He stated the back disability made strenuous physical employment impossible and "preclude[d] any employment except possibly a sedentary position for short periods of time."

In the December 2016 Board hearing, the Veteran reported that in 1993 he was rejected from a potential post-service job because of his back disability. He stated that he asked a Navy doctor to write either that he could handle a sedentary job or that he was totally disabled from working. He reported that in 2006 he was fired from his job because of his back disability. He related that his hemorrhoids were manifested by fecal leakage that required wearing a pad.

The assembled evidence, including treatment and examination reports and the Veteran's statements, shows that the combined effects of the disabilities of his back, right ankle, and right leg disabilities, limits him most of the time to no more than sedentary activity. During back pain flare-ups, which are fairly frequent, he cannot even maintain prolonged sedentary activity. His service-connected back, ankle, and leg disabilities, in combination with the effects of his service-connected migraines and depressive disorder, limit his capacity for activity to the extent that he cannot secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.


ORDER

Entitlement to service connection for residuals of a head injury is granted.

Entitlement to service connection for impairment of memory and other cognitive dysfunction is granted.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the law and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


